108 Mich. App. 338 (1981)
310 N.W.2d 235
PEOPLE
v.
BRADY SMITH.
PEOPLE
v.
REID.
Docket Nos. 49344, 50082.
Michigan Court of Appeals.
Decided July 1, 1981.
Frank J. Kelley, Attorney General, Robert A. Derengoski, Solicitor General, William L. Cahalan, Prosecuting Attorney, Edward Reilly Wilson, Principal Attorney, Appeals, Jeffrey Caminsky, Assistant Prosecuting Attorney, in People v Smith, and Janice M. Joyce, Assistant Prosecuting Attorney, in People v Reid.
Carl Ziemba, for defendant Smith on appeal.
Nora J. Pasman, Assistant State Appellate Defender, for defendant Reid on appeal.
Before: DANHOF, C.J., and J.H. GILLIS and D.E. HOLBROOK, JR., JJ.
*341 PER CURIAM.
Defendants were convicted by a jury of first-degree felony murder, MCL 750.316; MSA 28.548, armed robbery, MCL 750.529; MSA 28.797, and possession of a firearm during the commission of a felony, MCL 750.227b; MSA 28.424(2). Defendant Smith was sentenced to a mandatory term of life imprisonment for first-degree murder, to from 40 to 60 years imprisonment for armed robbery, and to two years imprisonment for the felony-firearm offense. Defendant Reid was also sentenced to life imprisonment for first-degree murder and to two years for the felony-firearm conviction, but was sentenced to from 20 to 40 years imprisonment for the armed robbery. Both defendants appeal by right, and we have consolidated the two appeals.
The charges arose from defendants' March 10, 1979, robbery of Lee's Texas Style Barbeque on Fenkell Avenue in Detroit. During the course of that robbery defendant Smith shot and fatally wounded the owner of the restaurant, Lee Kingcade.
In the first of eight issues on appeal, defendants argue that the trial court committed error requiring reversal by instructing the jury that they could infer the element of malice necessary for a murder conviction from the intention to commit the underlying felony of armed robbery.[1] The Supreme Court recently has held that such an instruction *342 is incorrect since malice is an essential element of murder that cannot be inferred solely from the intent to commit the underlying felony. People v Aaron, 409 Mich. 672; 299 NW2d 304 (1980). Nonetheless, we decline to give Aaron retroactive application. In that decision the Supreme Court specifically stated that its holding was to apply to trials in progress and occurring after its November 24, 1980, release date. Id., 734.
Defendant Smith argues that the instructions on murder were also erroneous because they failed to limit the definition of malice to an intent to kill. See People v Garcia, 398 Mich. 250; 247 NW2d 547 (1976). Because defendants did not object to the instruction, reversal is precluded absent manifest injustice. People v Jackson, 77 Mich. App. 392, 395; 258 NW2d 89 (1977). No injustice is apparent in this case. The holding of Garcia is inapplicable to felony murder and second-degree murder cases. Garcia, supra, People v Hill, 94 Mich. App. 777; 288 NW2d 408 (1979). The jury was not instructed with regard to first-degree premeditated murder, so defendant Smith's allegation of error is without merit.
Defendants' next argument on appeal is that their multiple convictions for armed robbery and first-degree felony murder constituted double punishment in violation of the Double Jeopardy Clauses of the United States and Michigan Constitutions. We agree and therefore vacate defendants' convictions and sentences for armed robbery. People v Anderson, 62 Mich. App. 475, 482-483; 233 NW2d 620 (1975), People v Robert G Thompson, 81 Mich. App. 348; 265 NW2d 632 (1978).
Defendant Reid argues that he was denied effective assistance of counsel when defense counsel failed to move to suppress his identification by two *343 prosecution witnesses, Winifred Reed and Bobby Todd. Ms. Reed, in addition to identifying defendant Reid at trial, identified Reid's picture in a photographic display and picked him out at a corporeal lineup. Defendant argues that the photographic display was improper because it was conducted without counsel even though defendant was already in custody in Atlanta, Georgia. He also contends that Ms. Reed's lineup identification was tainted by the prior photographic display and by the fact that Ms. Reed was told by the police that they had "possible suspects" for her to look at. Defendant Reid argues that Bobby Todd's identification was tainted by impermissibly suggestive identifications at the preliminary examination and an earlier trial. See People v Solomon, 391 Mich. 767; 214 NW2d 60 (1974).
A criminal defendant may be denied the right to a fair trial if his attorney makes a serious mistake. However, a new trial is not justified unless the reviewing court concludes that but for the mistake the defendant would have had a reasonably likely chance of acquittal. Garcia, supra, 266, People v Degraffenreid, 19 Mich. App. 702, 718; 173 NW2d 317 (1969). After scrutinizing the trial record, we cannot say that such a serious mistake occurred.
Initially, the record does not reveal that the photographic display was made without substitute counsel. Ms. Reed recalled the presence of an individual during the display, but could not remember if he introduced himself as a defense attorney.[2] Moreover, the corporeal lineup was not tainted by the fact that Ms. Reed was told that the *344 police had "possible suspects". Whenever a witness is called in for a lineup that witness may infer that the lineup will contain possible suspects. The fact that the police stated the obvious hardly can be seen as an inducement of the witness to pick someone out of the lineup. Cf. United States v Gambrill, 146 US App DC 72, 75, fn 3; 449 F2d 1148 (1971). Even if we were to assume that counsel was not present at the photographic display and that Ms. Reed's trial identification was impermissibly tainted, defense counsel's failure to suppress identification was not such a mistake but for which defendant Reid would have had a reasonably likely chance of acquittal.
Witness Bobby Todd's testimony unequivocally placed both defendants in the restaurant booths where Ms. Reed stated that the two robbers sat prior to the crime. Even without Ms. Reed's actual identification linking defendant Reid to the event, we cannot say that a contrary verdict was reasonably likely. We disagree with the contention that Todd's identification was tainted by his prior opportunities to observe the defendants in court. Unlike Solomon, supra, there is no indication in this case that the police suggested to Todd that defendant was the offender, nor were the earlier court procedures conducted in camera. Further, the time between the robbery and trial confrontation was only six months, as opposed to the two and one-half years in Solomon. Todd had a more than adequate opportunity to observe defendant in the restaurant. His attention was drawn to Smith and Reid by their conduct: they sat in separate booths with their backs to one another, yet acted as if they were together. Cf. People v Belenor, 71 Mich. App. 10; 246 NW2d 355 (1976), People v Manuel Johnson, 58 Mich. App. 347; 227 NW2d 337 *345 (1975). We conclude that trial counsel's failure to move for suppression of eyewitness identification did not deny defendant Reid a fair trial.
Defendants' remaining issues merit only limited discussion. The trial court did not err in instructing the jury on alternative theories of defendant Reid's guilt, that is, as a principal or as an aider and abettor. People v Paintman, 92 Mich. App. 412, 416-418; 285 NW2d 206 (1979). The imposition of a mandatory, nonparolable life sentence under the statute proscribing first-degree murder does not constitute cruel and unusual punishment. People v Hall, 396 Mich. 650; 242 NW2d 377 (1976). Defendant Smith's allegation that the complaint contained a fatally defective mistake was not preserved for appeal by timely objection. People v Palmer, 27 Mich. App. 334; 183 NW2d 355 (1970). In any event, the error was not such to have misled or otherwise prejudiced defendant.
In the final claim on appeal, defendant Smith argues that the instruction on malice presented the jury with alternative theories of guilt, creating the possibility of a nonunanimous verdict. See People v Olsson, 56 Mich. App. 500; 224 NW2d 691 (1974). We disagree. The instruction merely served to define, in lay terms, a relatively complex legal term.
Defendants' convictions and sentences for first-degree murder and possession of a firearm during the commission of a felony are affirmed. Defendants' convictions for armed robbery are reversed and their respective sentences for armed robbery vacated.
NOTES
[1]  The pertinent portion of the instruction in question read:

"Fourth, for murder you must find that the defendant or defendants consciously and knowingly performed the act which caused the death. The defendants must have either intended to kill, that is, he must have intended to do the act knowing it would result in death or great serious bodily injury or he must have knowingly created a very high risk of death with the knowledge that it probably would cause death. If you find that the defendants consciously intended to commit, attempt or assist another in the crime of robbery, you may infer that he knowingly created a very high risk of death with the knowledge that it probably would cause death." (Emphasis supplied.)
[2]  Defendant Reid has declined to file a motion with the trial court for an evidentiary hearing on this question. Since we are able to conclude that defendant was not denied effective assistance of counsel without resolving the question, we decline to remand for such a hearing.